United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS    December 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-50144
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUCIA RODRIGUEZ MENDIETA,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-03-CR-227-2-H
                        --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lucia Rodriguez Mendieta appeals the sentence following her

guilty-plea convictions for conspiring to distribute and for

distributing cocaine.   The Government has moved to strike

Mendieta’s amended appellate brief because Mendieta added an

appellate argument, which surpassed the scope of the order to

amend.   This motion is DENIED.

     Mendieta argues that the district court erred in imposing a

four-level increase under U.S.S.G. § 3B1.1(a), based upon a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-50144
                               -2-

finding that she was a manager or supervisor in an enterprise

involving five or more people.   The information in the

presentence report, which is presumed reliable, reveals that at

least five individuals participated in the cocaine conspiracy and

that Mendieta had control over the cocaine that was sold and the

individuals who sold cocaine on her behalf.     See United States v.

Alford, 142 F.3d 825, 831-32 (5th Cir. 1998).    Mendieta’s

argument that the increased sentence was improper under Blakely

v. Washington, 124 S. Ct. 2531 (2004), is foreclosed.     See United

States v. Pineiro, 377 F.3d 464, 473 (5th Cir. 2004), petition

for cert. filed (U.S. July 14, 2004)(No. 04-5263).    The judgment

of the district court is AFFIRMED.